Certified State Law Question, No. 397CV7484. This cause came before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Western Division. Upon consideration of the joint motion of respondent and amici curiae, for amici curiae American Association of Retired People et al. to present oral argument on behalf of the respondent,
IT IS ORDERED by the court that the motion for amici curiae to present oral argument be, and hereby is, granted, and amici curiae shall share the time allotted to respondent.